Acknowledgment
The amendment filed on 10 March, 2021, responding to the Office Action mailed on 15 December, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-19 and 21-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 10 March 2021, with respect to drawing objections has been fully considered and are persuasive.  The objection to the drawings is withdrawn. 
Allowable Subject Matter
Claims 1-19 and 21-26 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Examiner opines that U.S. 2016/0141498 (Ghosh), of record, is the most pertinent prior art. Ghosh does not teach the method of claim 1 comprising providing a second semiconductor substrate, comprising a front surface and a back surface opposite to the front surface; bonding the second semiconductor substrate and the first semiconductor substrate, the front surface of the second semiconductor substrate facing the grid film layer on the front surface of the first semiconductor substrate; performing etching along the back surface of the second semiconductor substrate to remove a part of the second semiconductor substrate to form a recess in the second semiconductor substrate, the recess exposing the number of openings in the grid film layer and the grid film layer between adjacent one of the openings; and removing the first semiconductor substrate to expose the grid film layer and the openings in the grid film layer.
Claims 2-14 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 15, the prior art fails to teach the device of claim 15 comprising a bonding layer between the front surface of the semiconductor substrate and the grid film layer.
Claims 16-19 and 21-26 depend directly or indirectly on claim 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893